Citation Nr: 1326964	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  05-08 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for degenerative joint disease, left knee, for the period from September 24, 2003 to September 28, 2005.

2. Entitlement to a rating in excess of 10 percent for left knee grade IV chondromalacia of the patella, medial femoral condyle, and lateral femoral condyle, with grade II changes of the trochlea, with recurrent subluxation, for the period prior to January 4, 2005.

3. Entitlement to a rating in excess of 10 percent for left knee grade IV chondromalacia of the patella, medial femoral condyle, and lateral femoral condyle, with grade II changes of the trochlea, with recurrent subluxation, for the period from March 1, 2005 to September 28, 2005.

4. Entitlement to a rating in excess of 30 percent for left total knee arthroplasty associated with degenerative joint disease, left knee, for the period from November 1, 2006 to March 1, 2007.

5. Entitlement to a rating in excess of 30 percent for left total knee arthroplasty associated with degenerative joint disease, left knee, for the period on and after June 1, 2007.

6. Entitlement to a rating in excess of 10 percent for residuals fracture, right medial malleolus with arthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to December 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled for a Travel Board hearing at the Atlanta RO in October 2011.  The Veteran did not appear at the scheduled hearing and a videoconference hearing was scheduled for March 2013.  However, in a March 2013 signed statement, the Veteran withdrew his request for a hearing.  The Veteran has not requested another hearing and therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

In April 2012 and March 2013, the Board remanded the case to the RO for additional evidentiary development.  As discussed in more detail below, the Board finds there was no compliance with one of its March 2013 remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2003, the Veteran filed an appeal for an increased disability rating of his left knee and right ankle.  During the appeals period, the Veteran has received treatment for his left knee and right ankle conditions at the Augusta VA Medical Center (VAMC).  A review of the record reveals that one of the Board's remand directives to obtain the Veteran's relevant VA medical treatment records since December 2007 was not followed.  After the March 2013 remand, the RO obtained treatment records from the Augusta VAMC from December 2007 to March 2009 and associated them with the Veteran's Virtual VA paperless claims file.  However, the record is still missing pertinent Augusta VAMC medical treatment records for the following dates:  September 2002 through January 2004; May 2005 through July 2005; June 2006 through February 2007; and March 2009 through the present.  

The Veteran is entitled to compliance with the remand instructions and the Board is required to ensure compliance.  Stegall, 11 Vet. App. at 270-71.  Additionally, VA's duty to assist includes obtaining all available records of the Veteran's relevant VA medical treatment.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, it is necessary to remand the case in order to obtain the missing Augusta VAMC treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical treatment records from the Augusta VAMC for the following time periods:  September 2002 through January 2004; May 2005 through July 2005; June 2006 through February 2007; and March 2009 through the present.  

2. Then, readjudicate the issues on appeal.  If any benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


